Name: Commission Regulation (EC) No 2040/1999 of 24 September 1999 on the issue of import licences for rice against applications submitted during the first 10 working days of September 1999 pursuant to Regulation (EC) No 327/98
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities25. 9. 1999 L 252/39 COMMISSION REGULATION (EC) No 2040/1999 of 24 September 1999 on the issue of import licences for rice against applications submitted during the first 10 working days of September 1999 pursuant to Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administra- tion of certain tariff quotas for imports of rice and broken rice (1), as amended by Regulation (EC) No 648/98 (2), and in particular Article 5(2) thereof, (1) Whereas, pursuant to Article 5(2) of Regulation (EC) No 327/98, within 10 days of the closing date for noti- fication by the Member States of licence applications, the Commission must decide to what extent the applications may be accepted and fix the quantities available under the following tranche; (2) Whereas examination of the quantities for which applications have been submitted shows that licences should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences for rice against applications submitted during the first 10 working days of September 1999 pursuant to Regulation (EC) No 327/98 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto. 2. The quantities available under the following tranche shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 25 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 37, 11.2.1998, p. 5. (2) OJ L 88, 24.3.1998, p. 3. EN Official Journal of the European Communities 25. 9. 1999L 252/40 Origin Reduction(%) Quantity available for the additional tranche for October 1999 (in tonnes) Origin Reduction(%) Quantity available for the additional tranche for October 1999 (in tonnes) ANNEX Reduction percentages to be applied to quantities applied for under the tranche for September 1999 and quantities available for the following tranche: (a) quantity referred to in Article 2: semi-milled and wholly-milled rice falling within CN code 1006 30 United States of America 0 (1) 64,74 Thailand 0 (1) 157,32 Australia 0 (1) 5,1 (1) Issue for the quantity applied for. (b) quantity referred to in Article 2: husked rice falling within CN code 1006 20 United States of America 0 (1) 56 Thailand 0 (1) 39,01 (1) Issue for the quantity applied for.